Dismissed and Memorandum Opinion filed February 11, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00579-CV

                           ALEX NGUYEN, Appellant

                                         V.
               VETERANS AUTO REPAIR CENTER, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1025761

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed June 24, 2013. The clerk’s record
was filed July 23, 2013. No reporter’s record was filed.

      On December 9, 2013, appellant filed a brief that was not in compliance
with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1(a), (b), (c),
(d), (e), (f), (g), (h), (i), (j) and (k). On January 23, 2014, we ordered appellant's
brief filed December 9, 2013, stricken. Appellant was ordered to file a brief that
complied with the Texas Rules of Appellate Procedure within ten (10) days. See
Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Appellant was informed that if he filed another brief that did not comply
with Rule 38, the Court may strike the brief, prohibit appellant from filing another,
and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has
failed to file a brief, we may dismiss the appeal for want of prosecution.

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                                                  PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                               2